DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
In response to the Double Patent rejections set forth in the Office Action mailed 09/02/2021, the applicant amended claims 1 and 2 to overcome the statutory double patenting rejection based on US Pat. No. 10,080,842.  Further, the applicant submitted a terminal disclaimer to overcome the nonstatutory double patenting rejections based on US Pat. Nos.10,668,214; 9,694,133; 9,056,168 and 8,548,544.  
The examiner has withdrawn the statutory double patenting rejection.  However, the rejection has been replaced with a non-statutory double patenting rejection based on US Patent No. 10,080,842.
The terminal disclaimer was disapproved (See below) and the non-statutory rejections set forth in the Office Action mailed 09/02/2021 have been maintained.
Terminal Disclaimer
The Terminal Disclaimer filed 11/30/2021 has been disapproved.
The wrong terminal disclaimer form was submitted.  The applicant should use PTO/AIA /25 for pending references applications after September 16, 2012 or use PTO/AIA /26 form for applications prior to September 16, 2012.  Please refer to PTO forms for correct applicant required information for a terminal disclaimer.
Please resubmit the terminal disclaimer.  No fee is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,080,842. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 are broader and thus fully met by claims 1-10 of U.S. Patent No. 10,080,842.

Current Application					U.S. Patent No. 10,080,842
1. (Currently Amended) An integrated circuit including circuity to control a process, the process comprising: adjusting fuzzy-logic control parameters based on 

2. (Currently Amended) The integrated circuit of claim 1 wherein the process comprises predicting blood glucose levels based on the 

3. (Original) The integrated circuit of claim 1 wherein the process comprises selectively transitioning between a post-meal correction protocol and a fasting protocol.  

4. (Original) The integrated circuit of claim 1 wherein the process comprises transitioning from a post-meal correction protocol to a fasting protocol when a fasting criteria is satisfied.  



6. (Original) The integrated circuit of claim 1 wherein the process comprises transitioning from a fasting protocol to a user-input protocol when a prandial event is detected.  

7. (Original) The integrated circuit of claim 1 wherein the fuzzy-logic control parameters comprise fuzzy-logic multipliers.  

8. (Original) The integrated circuit of claim I wherein the predicting blood glucose levels comprises predicting a subsequent blood glucose level based on a previously predicted blood glucose level.  


10. (Original) The integrated circuit of claim 1 wherein the circuitry comprises a memory storing instructions, and the integrated circuit, in operation, executes the instructions.


2. The integrated circuit of claim 1 wherein the process comprises predicting blood glucose levels based on the retrieved blood glucose-related data.

3. The integrated circuit of claim 1 wherein the process comprises selectively transitioning between a post-meal correction protocol and a fasting protocol.
4. The integrated circuit of claim 1 wherein the process comprises transitioning from a post-meal correction protocol to a fasting protocol when a fasting criteria is satisfied.


6. The integrated circuit of claim 1 wherein the process comprises transitioning from a fasting protocol to a user-input protocol when a prandial event is detected.

7. The integrated circuit of claim 1 wherein the fuzzy-logic control parameters comprise fuzzy-logic multipliers.
8. The integrated circuit of claim 1 wherein the predicting blood glucose levels comprises predicting a subsequent blood glucose level based on a previously predicted blood glucose level.

10. The integrated circuit of claim 1 wherein the circuitry comprises a memory storing instructions, and the integrated circuit, in operation, executes the instructions.


Likewise, the non-statutory double patenting rejections set forth in the Office Action mailed 09/02/2021 are maintained (repeated) below.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-10 of U.S. Patent No. 10,668,214. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and thus fully met by claims 1-10 of U.S. Patent No. 10,668,214.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,694,133. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 are broader and thus fully met by claims 1-9 of U.S. Patent No. 9,694,133.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,056,168. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 are broader and thus fully met by claims 1-33 of U.S. Patent No. 9,056,168.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 8,548,544. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 are broader and thus fully met by claims 1-32 of U.S. Patent No. 8,548,544.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY E FULLER/Primary Examiner, Art Unit 2852   
                                                                                                                                                                                                     January 24, 2022